FINAL REJECTION, FOURTH DETAILED ACTION
Status of Prosecution
The present application, 16/778,565 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on January 31, 2020.
The Office mailed a non-final rejection, first detailed action on December 14, 2020.
Applicant’s representative Mark McCarthy (RN 69575) initiated an interview with Examiner on March 10, 2021.
Applicant filed amendments and accompanying remarks and arguments on March 15, 2021.
The Office mailed a final rejection, second detailed action on April 1, 2020.
Applicant filed a request for continued examination and amendments and accompanying remarks and arguments on July 1, 2021.
The Office mailed a non-final rejection, third detailed action on October 5, 2021.
Applicant’s representatives Salvador Bezos (RN 60,889) and Natalie Walford initiated an interview on December 22, 2021. No final agreement was reached. 
Applicant filed amendments and accompanying remarks and arguments on January 5, 2022, the subject of the instant action.
Claims 1-4, 6-11, 13-18, 20-23 are pending and all are rejected. Claims 1, 8 and 15 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant’s representatives for the courtesies extended during the December 22, 2021, of which the Interview Summary was mailed on December 27, 2021.
Examiner has considered Applicant’s amendments and remarks and arguments. At the outset, Applicant has amended the claim language to recite that the movement of the fields are within a section in attempts to overcome the last rejection. Examiner has newly applied Johnson, United States Patent 6,871,197 published on March 22, 2005 in combination with the previously-applied art. Examiner contends that the claims are rendered obvious and unpatentable.
The Claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-4, 8-11 and 15-18 are rejected under 35 USC. § 103 as being unpatentable over Stern et al. (“Stern”) United States Patent Application Publication 2012/0166928 published on June 28, 2012 in view of Uhlig et al. (“Uhlig”) United States Patent Application Publication 2007/0089053 published on April 19, 2007 and in further view of  Greenberg, United States .

As to Claim 1, Stern teaches: A computer-implemented method comprising: 
receiving, by the one or more computing devices, a selection of an existing section from a plurality of existing sections of a form, the section comprising a plurality of form fields (Stern: Figs. 2-3, par. 0015, sections of an electronic form-document are displayed [140.1-140.N], and they may be selected  (Examiner interprets one that is selected as “existing”); a list box [180] of fields that correspond to the selected section may be displayed when the section is selected); 
adding, by the one or more computing devices, a pre-generated form field to the existing section of the form in response to a selection of a button corresponding to the form field and based on the existing section being selected (Stern: par. 0015, a list box [180] of fields that correspond to the selected section may be displayed when the section is selected. Selection of a check box next each of the field may cause the field to appear in the preview panel [130]).

    PNG
    media_image1.png
    511
    607
    media_image1.png
    Greyscale

Stern may not explicitly teach: rendering, by the one or more computing devices, a visual indicator around the existing section, wherein the visual indicator indicates that the existing section is selected.
Uhlig teaches in general, a product creator system includes a business application that allows for creating an editing a document and a distribution utility of that document (Uhlig: Abstract)  The documents may have form elements for use and presentation in the electronic document (Uhlig: par. 0386). Templates for content, including the form elements of various sections, may be displayed (Uhlig: Fig. 9, par. 0424, during the editing of the document, an editor-user may select a section of the document. that templates (i.e. pre-generated components of a document) may be used in generating and editing the document; par. 0079, the templates may describe a portion of one page of the document, based on variable content or layout). Selecting a section of the document can cause a visual indicator surrounding the section to appear. (Uhlig: Fig. 9, par. 0424, upon selection of the section [978] a border, or highlighting around the section to be edited is displayed.)

    PNG
    media_image2.png
    698
    570
    media_image2.png
    Greyscale
 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Stern device by including computer instructions to generate the border around the selected (i.e. existing) section as taught and 
Stern and Uligh may not explicitly teach: wherein the added pre-generated form field added to the existing section of the form comprises a first plurality of arrow buttons configured to move the added pre-generated form field among the plurality of form fields within the existing section, and
wherein the first plurality of arrow buttons move with the pre-generated form field within the existing section of the form.
Greenberg teaches in general concepts relocated to form tools for mapping the fields to database targets (Greenberg: Abstract). Specifically, Greenberg teaches that a user may define a form field’s attributes, including its visibility options (Greenberg: par. 0092). The position of the field may be moved up and down relative to other fields via selection of the arrows (Greenberg: Figs. 10, 12, par. 0121). As seen in the figures, the up and down arrows are displayed in each of the rows for each field, which suggest, if not teach, that the arrow buttons move with the field.


    PNG
    media_image3.png
    836
    583
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    608
    475
    media_image4.png
    Greyscale
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Stern-Hulig device by including computer instructions to allow for the moving of the fields within the section as taught and disclosed by Greenberg. Further, the modification could be within the currently-located section of Hulig. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the ease of reordering the fields with a reduced cognitive burden.
Stern, Hulig and Greenberg may not explicitly teach: wherein the added pre-generated form field added to the existing section of the form comprises a first plurality of arrow buttons within the existing section.
Johnson teaches in general concepts related to creating, customizing and managing portlets used in web browsers (Johnson: Abstract). Specifically, Johnson teaches that a user may create a customized FAQ page (Johnson: col. 15, lines 47-52, the builder portlet [2100] may be used). Various questions may be created and inserted in respective sections and moved by clicking on respective arrows (Johnson: col. 16, lines 12-21, the arrows [2310] may move the questions within each section accordingly).

    PNG
    media_image7.png
    464
    696
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Stern-Hulig-Greenberg device by including computer instructions to limit the movement of the fields within the section as 

As to Claim 2, Stern, Uhlig, Greenberg and Johnson teach the elements of Claim 1.
Stern further teaches: further comprising toggling, by the one or more computing devices, the button corresponding to the form field in response to the button being selected, wherein the button is toggled between selected and unselected (Stern: par. 0015, a list box [180] of fields that correspond to the selected section may be displayed when the section is selected. Selection of a check box next each of the field may cause the field to appear in the preview panel [130] as does the unselecting removes it).  

As to Claim 3, Stern, Uhlig, Greenberg and Johnson teach the elements of Claim 1.
Uhlig further teaches: receiving, by the one or more computing devices, a request to generate a new section of the form (Uhlig: par. 0427, a user may add content in the “page view” (i.e. the preview pane), which is a generation of a new section); 
generating, by the one or more computing devices, the new section of the form (Uhlig: par. 0427, once the content module is selected, it is inserted); 
removing, by the one or more computing devices, the visual indicator from around the existing section of the form (Uhlig: par. 0426, the currently-selected section is highlighted, which Examiner interprets to mean that the highlighting is removed as different active sections are selected); and 
(Uhlig: par. 0426, Examiner asserts that the currently-selected new section is the currently selected section that would be highlighted as noted in this portion of the reference).

As to Claim 4, Stern, Uhlig, Greenberg and Johnson teach the elements of Claim 3.
Stern and Uhlig further teaches: removing, by the one or more computing devices and while the visual indicator is around the new section, the form field from the existing section in response to actuation of the button corresponding to the form field, causing the button to toggle from selected to unselected (Stern: par. 0015, a list box [180] of fields that correspond to the selected section may be displayed when the section is selected. Selection of a check box next each of the field may cause the field to appear in the preview panel [130] as does the unselecting removes it; Examiner notes that Uhlig suggests that the visual indicator persists while interacting with the section, which would include while removing or adding fields);  
adding, by the one or more computing devices and while the visual indicator is around the new section, the form field to the new section, in response to actuation of the button corresponding to the form field, causing the button to toggle from unselected to selected (Stern: par. 0015, a list box [180] of fields that correspond to the selected section may be displayed when the section is selected. Selection of a check box next each of the field may cause the field to appear in the preview panel [130] as does the unselecting removes it). 
Stern, Uhlig, Greenberg and Johnson  may not explicitly teach: wherein the new section remains selected while the form field is removed from the section and added to the new section.  


As to Claim 8, it is rejected for similar reasons as Claim 1. Stern further teaches a memory, processor coupled to the processor to perform the steps of Claim 1 (Stern: pars. 0029-30).

As to Claim 8, it is rejected for similar reasons as Claim 1.
As to Claim 9, it is rejected for similar reasons as Claim 2.
As to Claim 10, it is rejected for similar reasons as Claim 3.
As to Claim 11, it is rejected for similar reasons as Claim 4.

As to Claim 15, it is rejected for similar reasons as Claim 1. Stern further teaches a computer readable storage medium (Stern: par. 0029).
As to Claim 16, it is rejected for similar reasons as Claim 2.
As to Claim 17, it is rejected for similar reasons as Claim 3.
As to Claim 18, it is rejected for similar reasons as Claim 4.

B.
Claims 6 and 13 are rejected under 35 USC. § 103 as being unpatentable over Stern et al. (“Stern”) United States Patent Application Publication 2012/0166928 published on June 28, 2012 in view of Uhlig et al. (“Uhlig”) United States Patent Application Publication 2007/0089053 published on April 19, 2007 in further view of  Greenberg United States Patent Application Publication 2011/0302483 published on December 8, 2011 and in further view of  Johnson, United States Patent 6,871,197 published on March 22, 2005 and in further view of Hahn et al. (“Hahn”), United States Patent Application Publication 2012/0185292 published on July 19, 2012.

As to Claim 6, Uhlig, Greenberg and Johnson teach the elements of Claim 1.
Stern further teaches: wherein the button corresponding to the form field is external to the form (Stern: par. 0015, Fig. 3, the checkbox is external to the form’s preview area).
Stern, Uhlig, Greenberg and Johnson do not explicitly teach: wherein the added pre-generated form field further comprises: a required button, and wherein selection of the required button display an asterisk next to the button corresponding to the form field.
Hahn teaches in general managing medical imaging devices quality control information (Hahn: Abstract). Specifically, Hahn teaches that users may define capture data fields for the medical images and that required fields may be specified by a user if it is a required field by selecting a checkbox  (Hahn: pars. 0202-06). When the form is displayed, the required field will be displayed with an asterisk (Hahn: par. 0259).


As to Claim 13, it is rejected for similar reasons as Claim 6.
C.
Claims 7, 14 and 20 are rejected under 35 USC. § 103 as being unpatentable over Stern et al. (“Stern”) United States Patent Application Publication 2012/0166928 published on June 28, 2012 in view of Uhlig et al. (“Uhlig”) United States Patent Application Publication 2007/0089053 published on April 19, 2007 in further view of  Greenberg United States Patent Application Publication 2011/0302483 published on December 8, 2011 and in further view of  Johnson, United States Patent 6,871,197 published on March 22, 2005 and in further view of Nemati et al. (“Nemati”), United States Patent Application Publication 2018/0375922 published on December 27, 2018.

As to Claim 7, Uhlig, Greenberg and Johnson teach the elements of Claim 1.
Uhlig, Greenberg and Johnson may not explicitly teach: further comprising generating, by the one or more computing devices, the form including the existing section, wherein the form is configured to receive batch inputs to be committed to a data repository.
Nemati teaches in general concepts related to content downloading (Nemati: Abstract). Specifically, Nemati teaches that the user is able to process several forms as part of a batch (Nemati: Fig. 3B, par. 0038, the field values such as [304], [354] and the number of iterations to fill out the form may be input).

    PNG
    media_image8.png
    743
    618
    media_image8.png
    Greyscale

 It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Stern-Uhlig-Greenberg-Johnson device by including computer instructions to allow for the batch inputs for the forms to be included as taught and disclosed by Nemati. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the number of steps in performing form processing with the use of batch processing.

As to Claim 14, it is rejected for similar reasons as Claim 7.
As to Claim 20, it is rejected for similar reasons as Claim 7.
D.
Claims 21-23 are rejected under 35 USC. § 103 as being unpatentable over Stern et al. (“Stern”) United States Patent Application Publication 2012/0166928 published on June 28, 2012 in view of Uhlig et al. (“Uhlig”) United States Patent Application Publication 2007/0089053 published on April 19, 2007 in further view of  Greenberg United States Patent Application Publication 2011/0302483 published on December 8, 2011 and in further view of  Johnson, United States Patent 6,871,197 published on March 22, 2005 and in further view of Geva et al. (“Geva”), United States Patent Application Publication 2017/0046317 published on February 16, 2017.

As to Claim 21, Stern, Uhlig, Greenberg and Johnson teach the elements of Claim 1.
Stern, Uhlig, Greenberg and Johnson may not explicitly teach: wherein the form comprises a plurality of sections, and wherein the existing section comprises a second plurality of arrow buttons configured to move the section among the plurality of sections in the form.
Geva teaches in general concepts related to a visual design system, including a dynamic layout editor (Geva: Abstract). Specifically, Geva teaches that the editor allows for moving sections up  and down by providing a user interface element of arrows (Geva: Fig. 26, par. 0151, buttons a and b allow for the sections to be moved up and down).

    PNG
    media_image9.png
    572
    689
    media_image9.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Stern-Uhlig-Greenberg-Johnson device by including computer instructions to allow for the repositioning of the sections as taught and disclosed by Geva. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the number of steps in performing form processing with the use of a single arrow button to move the sections.

As to Claim 22, it is rejected for similar reasons as Claim 21.
As to Claim 23, it is rejected for similar reasons as Claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsabba, United States Patent Application Publication 2020/0100792 (April 9, 2020) (describing customized form builder system);
Propati et al., United States Patent Application Publication 2015/0254780 (Sept.  10, 2015) (describing insurance placement form generation system);
Geva et al., United States Patent Application Publication 2017/0046317 (Feb. 16, 2017) (describing section-based web content editor).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174